In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,512,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,512,512 regarding a teleoperated surgical system reads on the subject matter of the instant application regarding a system and method. U.S. Patent No. 10,512,512 discloses a teleoperated surgical system with an illuminator, a camera, and a controller that changes output optical power of the illuminator and determining if an endoscope contacts tissue and claim 7 discloses a first exposure threshold and a second exposure threshold. It would have been obvious to one of ordinary skill in the art to use threshold values as cited in the instant claims as to reflected luminance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (U.S. Patent 6,464,633, hereinafter “Hosoda”) and in further view of Ozawa et al. (U.S. Patent 6,080,104, hereinafter “Ozawa”).
As to Claims 1, 8, and 15, Hosoda discloses a teleoperated surgical system (1) in 6/30 and Fig. 1 comprising:
an illuminator (3) in 6/34 having an output optical power;
a camera (118) in 11/4 configured to capture a scene including tissue; and
(56) in 11/18 in Fig. 17 communicatively coupled to the illuminator and to the camera configured to capture the scene including tissue, the controller comprising a memory (121) in 11/8 storing instructions and a processor configured to execute the instructions via (60) in 10/55 and (137) in 10/52 to:
change the output optical power of the illuminator from a first output optical power to a second output optical power (e.g. from (63) in 11/19 and (45) in 9/33) and as shown in Figs. 58A-58C described in 39/28-35 from a first exposure time to a second exposure time so that a subsequently captured frame is captured by the camera from reflected light as described in 39/28-35, the reflected light being light from the illuminator having the second output optical power prior to being reflected; and
determine that an endoscope contacted the tissue if the change of the optical power of the illuminator from the first output optical power to the second output optical power results in a change of reflected luminance, the change of the reflected luminance being a change from a first reflected luminance for the first output optical power to a second reflected luminance for the second output optical power in 1/41-48, 1/56-67, 2/33-38, 4/26-44, and 4/62-5/4.
However, Hosoda discloses the teleoperated surgical system of Claim 1, however does not specifically disclose a brightness histogram and a predetermined threshold. Ozawa teaches creating create a brightness histogram/metadata for a frame in the video stream in 1/41-48, 1/56-67, 2/33-38, 4/26-44, and 4/62-5/4. It would have been obvious to one of ordinary skill in the art to provide the camera control unit of Hosoda with brightness histogram creation and predetermined threshold means taught by Ozawa in order to allow for greater brightness control improving image quality during normal operation.
Allowable Subject Matter
Claims 2-7, 9-14, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claims 2, 3, 9, 10, 16, and 17, the prior art does not disclose or fairly suggest attenuating the output optical power in response to determination that the endoscope contacted the tissue in accordance with the illuminator, camera, controller, and change of optical power output of the illuminator as claimed. As to Claims 4-7, 11-14, and 18-21, the prior art does not disclose or fairly suggest adjusting one or both of camera exposure time and video pipeline gain in response to determination that the endoscope contacted the tissue in accordance with the illuminator, camera, controller, and change of optical power output of the illuminator as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795